Michael Anthony Moore#487939
                                   Beto One Unit
                                    1391 FM 3328
                                                                   RECEIVED IN
                                                                 COURT OF CRIMIN#\L APPEALS
                          Tennessee Colony, Texas 75880
                                                                       MAR 2 R 2G15
                                   Mrach 24,2015
                                                                    Absf ACOStl, Cieri<
Hon.Abel Acosta,Clerk
Court of Criminal appeals
P.O. Box 12308,Capitol Station
Austin,.Texas 78711                             ("NOTICE")


Re;IN RE MICHAEL ANTHONY MOORE VS. Douglas Howell,III
      District Attorney
      Trial Court Cause No. 17,957-272


Dear Hon.Abel Acosta,.Clerk:
     Please be advised that I have not received any Notice from your office
Leting me know that your Office have file my Petition For Writ Of Handamus
in the above Styled,with concern my pending Applicantion For A Writ Of Habeas
Corpus,Article 11.07.
Please be advised my Petition For Writ Of Mandamus may be file in your
office and a dicision to be issue against the trial court to how a Evident-
iary hearing ,Pursuant to Art 11.07 and Violates Due Procedure by Deying
the Applicant to Sustain his burden of Proof.See        EX Parte Campoa,613 S.W.-
2d 745,756(Tex.Crim.App.(l981);
Relator asserts that the trial court has not rule on his Pending Motion
For Evidentiart Hearing .
Relater Requested that the trial Court set a Evidentiary Hearing.
Petition For Writ Of Habeas Corpus,Article 11.07 that is pending,Previously
unresolved facts   material to the legality of the Applicant's Confinement
which require an Evidetiary Hearing in the above case .Number#l1,957-272.


EX Parte Chamber,612 S.W. 2d 573,574(Tex.Crim.App.(l981):


                                      Page 1.
Applicant Moore with no tools of any kind for checking the authority of
government overseers is not just embedded with value,but it is exeplary,
responding to the highest calling of the legal profession,which is to give
meaning to the term equal justice under law carved in stone on every courtheu
ouse.
Your assistance in this matter is greatly appreciated.
Sincerely,
        ..
By: Michael Anthony Moore#487939


EX PARTE                                     Cause no. 17,957-272
MICHAEL ANTHONY M<X>RE                   IN THE 272ND District
                                        Of
                                        Brazos Couhty,Texas


                                     AFFIDAVIT


THE STATE OF TEXAS
COUNTY OF/ BRAZOS
BEFORE ME, the undersigned authority, on . this day· personally appeared,
MICHAEL ANTHONY M<X>RE, after being by. me duly sworn,under oath-,stated as
follows:
My name is Michael ·Anthony Moore.! am of sound.mind and have personal Know-
ledge of the facts contained herein and they are true and correct to the
best of knowledge and belief.
Purant to section 132.001,132,002 and of the Texas Civil Praction and re-
midie Code •.
Owens V. State,763 S.W. 2d at Page-489(Tex.Dallas(l988).
March 24,2015.

Copy File
M/A/M/.                       By:Michael.Anthony Moorei487939



                                      !age 2.